Citation Nr: 1508672	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating greater than 10 percent for coronary artery disease, status post stent, prior to May 18, 2012 and on and after September 1, 2012.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

By way of a January 2014 supplemental statement of the case, the RO awarded a temporary total evaluation for the Veteran's service-connected coronary artery disease based upon convalescence following coronary bypass surgery, effective May 18, 2012, and a 10 percent evaluation on and after September 1, 2012.  Accordingly, the issue stated on the cover page of this decision has been revised to consider an increased rating during those periods in which a full grant of the benefit sought has not yet been awarded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a January 2014 supplemental statement of the case, the RO awarded a temporary total evaluation for the Veteran's service-connected coronary artery disease, effective May 18, 2012, and reinstated the 10 percent rating on and after September 1, 2012.  As a 100 percent evaluation has been awarded for the time frame of May 18, 2012 through August 31, 2012, the January 2014 supplemental statement of the case constitutes a full grant of the benefit sought during that time frame.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the time frames for consideration for an increase in the Veteran's coronary artery disease disability are prior to May 18, 2012 and on and after September 1, 2012. 

The claims file reflects that the Veteran was last afforded a VA examination assessing the severity of his service-connected coronary artery disease in October 2010, well over four years ago.  Additionally, the evidence reflects that his service-connected coronary artery disease may have undergone an increase in severity since that time, as the Veteran underwent coronary bypass surgery in May 2012.  The claims file does not reflect that he has had another VA examination since May 2012, and there is no evidence in the claims file with regard to the current severity of the Veteran's service-connected heart disability since May 2012 upon which the Board may properly assess the current severity of his coronary artery disease under the pertinent rating criteria.  Accordingly, the Veteran's claim should be remanded to provide him with a new VA examination to determine the current severity of his service-connected heart disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  When the above development has been completed, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




